EXAMINER'S AMENDMENT
This action is a response to the filing on 6/21/2022. Examiner acknowledges the amendments made to claims1, 3, 4, 6-11, 13, and 14 and the cancellation of claims 5 and 15.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

4. (Currently Amended) The electronic device as claimed in claim 1, wherein the memory is configured to store the second characteristic information [of] from the second synthesis signal. 

9. (Currently Amended) The electronic device as claimed in claim 8, 
wherein the electrode is configured to be located near a mouth of the user, and
wherein the processor
receives [an] the EMG signal, wherein said EMG signal is detected through the electrode, and
generates the first synthesis signal in which the received voice signal and the EMG signal are synthesized.

10. (Currently Amended) The electronic device as claimed in claim 9,
further comprising:
a display,
wherein the processor is further configured to:
detect an EOG signal of the user and determine whether the user looks at a predetermined area on a screen of the display based on the detected EOG signal, and
based on the user looking at the predetermined area, identify the user by comparing the first characteristic information of the first synthesis signal with the second characteristic information of the second synthesis signal.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 6-11, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record does not teach or suggest a device, as claimed by Applicant, with a combination of components that includes 
a processor configured to 
generate a first synthesis signal in which the received voice signal and the received biological signal are synthesized,
	obtain first characteristic information from the first synthesis signal,
	obtain second characteristic information from a second synthesis signal in which a voice signal regarding a specified utterance of the user and a specified biological signal of the user are synthesized, and
	identify the user based on the first characteristic information and the second characteristic information.
Claims 3, 4, and 6-10 are dependent on allowed matter from claim 1 and are allowed.

In regards to claim 11, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the steps of 
generating a first synthesis signal in which the received voice signal and the received biological signal are synthesized;
obtaining first characteristic information from the first synthesis signal;
obtaining second characteristic information from a second synthesis signal in which a voice signal regarding a specified utterance of the user and a specified biological signal of the user are synthesized; and
identifying the user based on the first characteristic information and the second characteristic information.
Claims 13 and 14 are dependent on allowed matter from claim 11 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791       

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791